In an action to recover moneys debited from a checking account after payment of forged checks, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County, dated August 14, 1985, as granted that branch of the plaintiffs motion for summary judgment as sought the recrediting of her account in the amount of $4,000.
Ordered that the order is affirmed insofar as appealed from, with costs, for reasons stated by Justice Ritter at Special Term. Mollen, P. J., Thompson, Rubin and Kunzeman, JJ., concur.